               Case 5:19-cv-00552-RBF Document 61 Filed 06/24/21 Page 1 of 2


                                                                                                Arent Fox LLP / Attorneys at Law
                                                                Boston / Los Angeles / New York / San Francisco / Washington, DC




     June 24, 2021                                                                       Jake Gilbert
                                                                                         Associate
                                                                                         212.492.3326 DIRECT
     U.S. District for the Western District of Texas                                     212.484.3990 FAX
     Clerk’s Office                                                                      jake.gilbert@arentfox.com
     655 E. Cesar Chavez Blvd.
     Room G65                                                                            Reference Number
                                                                                         906013.00133
     San Antonio, TX 78206

     Re:     Case No. 5:19-cv-00552-RBF; Civtor Mejia Rios, et al. v. The GEO Group, Inc.; In the
             United States District Court for the Western District of Texas San Antonio Division

     Dear Clerk:

     Please be advised that I will be on vacation and unavailable from July 1 through July 11, 2021.

     By copy of this letter to all counsel, I am confirming same and requesting that they refrain from
     noticing depositions or scheduling hearings during this time which would require a responsive
     pleading and/or my attendance in court. Please file this letter among the papers of the above-
     referenced matter.

     Should you have any questions, please do not hesitate to contact my office for more information.

     Sincerely,


     /s/ Jacob M. Gilbert

     Jake Gilbert

     cc:     Counsel of Record (via E-File)




Smart In
Your World                                    1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
         Case 5:19-cv-00552-RBF Document 61 Filed 06/24/21 Page 2 of 2

                                                                          June 24, 2021
                                                                          Page 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 24th day of June, 2021, I electronically filed the foregoing

instrument with the Clerk of the Court using the CM/ECF system and e-mail served the following

counsel of record:


        Charles A. Deacon
        charlie.deacon@nortonrosefulbright.com
        111 West Houston Street, Suite 1800
        San Antonio, Texas 78205
        Telephone: (210) 224-5575
        Telecopier: (210) 270-7205

        Mark T. Emery
        mark.emery@nortonrosefulbright.com
        799 9th St. NW, Suite 1000
        Washington, DC 20001
        Telephone: (202) 662-0200
        Facsimile: (202) 662-4643




                                                       /s/ Jacob M. Gilbert
                                                       Jacob M. Gilbert, Esq.
